262 F.2d 80
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL NO. 715, AFL-CIO, Appellant,v.GULF OIL CORPORATION, Appellee.
No. 17408.
United States Court of Appeals Fifth Circuit.
December 16, 1958.
Rehearing Denied January 27, 1959.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Sam Houston Clinton, Jr., Austin, Tex., for appellant.
David W. Stephens, Robert O. Fagg, Fort Worth, Tex., David T. Searls, Pittsburgh, Pa., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and CAMERON and WISDOM, District Judges.
PER CURIAM.


1
Alleging the existence of an agreement for arbitration, appellant, plaintiff below, brought this suit to compel arbitration of what was known to the parties as the Cantner grievance.


2
The district judge dismissed the suit on the motion of the defendant, that the court was without jurisdiction because the matters involved in the suit were within the exclusive jurisdiction of the National Labor Relations Board.


3
Appellant is here insisting that the judgment is contrary to the decision of this court in Lodge No. 12, District No. 37, International Association of Machinists v. Cameron Iron Works, Inc., 5 Cir., 257 F.2d 467, and the cases cited in notes thereto. Cf. Item Co. v. New Orleans Newspaper Guild, 5 Cir., 256 F.2d 855.


4
We agree that this is so. The judgment is therefore reversed and the cause is remanded for further and not inconsistent proceedings.